Title: To James Madison from William Jarvis, 19 November 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 19th: Novr. 1806

The foregoing of the 15th. Ulto: went by the Brig Delight Captn. Peirce via Philada., Since which nothing of any visible importance has taken place as it regard the exterior relations of this Kingdom. What effect the events of the present Prussian War will have I will not pretend to say; but as the opinion I have already taken the liberty, on several occasions to offer, is founded on what I suppose to be the Solid interest of France & Portugal, from my feeble view of the subject I still remain of the same opinion; which hitherto events have tended to confirm.  About a fortnight Since five Noblemen of the first families & Several of less Note were banished to their Country Estates & to the provinces.  The real cause is not generally known. Report however says that it was owing to some expressions of disrespect toward the Prince, in consequence of some difference which took place between him & the Princess owing to his having banished a Gentleman of her household, about Six or 8 months ago.  This it is said caused a coolness between them till the Gentleman was recalled, & did occasion much conversation in the City about the time.  But whether this was the real cause of their banishment, or it was owing to some Court intrigue, I shall not pretend to determine: but certain it is that about fifteen large & small were ordered to their Country Estates, or the Provinces about a fortnight since.  One would almost suppose that there was Something in an European climate which disposed the mind & heart to intrigue & finesse, when so small a personage as myself should have been subject to so much of it.  To which however I have only opposed a Sedulous attention to my business, & a strict adherence to my duty as an Officer & a member of Society; conceiving it quite sufficient to render abortive the machinations & Malice of persons whose characters ought to render them unworthy of Notice although at times their intrigues have assumed the appearance of seeming consequence by involving in their Vortex persons whose Station in life & property have given them some consideration in Society.
The discharge by Bira beginning from the tempestuousness of the Season to bear heavy on grain loaded vessels, I have taken the liberty to make the inclosed representation to His Excellency Mr d’Araujo on the subject, but do not make any very sanguine calculations of succeeding as it is the interest of all the under health Officers to inforce it.
Inclosed is a copy of a letter relative to the death of the Duke de Lafoens, & answer given. He was a natural Son of Don John the fith & was by him and his Court publicly acknowledged as his Son.  His Offices were many but the most distinguished was Generalissimo of the Portuguese land forces.  The Conde de Villaverde has also died within about a week.  He was Minister of the Interior & supposed to be much in the French interest.  It is not known who will succeed him.
The Constitution is in complete order for Sea.  Captain Campbell intends to Sail in a few days.  Among other articles I have got an Anchor for her.  The copy of my letter to the Visconde Anadie for it & his order are inclosed.
You will perceive by several of the letters that I have Sir latterly assumed in my Official notes the title of acting or officiating Charge d’Affaires in addition to that of Consul & sometimes Chargé d’Affaires.  This I have done not from vanity or in compliance with my own inclination, but in compliance with what I concluded was the wish of this Government, from the Secretary of State constantly addressing me in this manner.  So modest am I upon this occasion that I do not pretend to think it is owing to any particular merit of my own; but I imagine in compliance with the established Diplomatick etiquette, that a Younger Government shall have at the Court of the elder a person of the same rank which the latter Sends to the former; for that address was not so particularly used to me before Mr Rademaker went to the United States.  Even then I did not assume it for some time conceiving it incompatible with my mercantile pursuits & plain manner of living; but finding that our other Consuls who were acting as Charge d’Affaires did not Pretend to alter their Stile of living on that account, (two of which by the bye are more economical than my own) I have also given into it, and hope Sir it will not prove unsatisfactory; having in no instance made use of it but in my Official Correspondence with this Government.
At the dinner annually given by the Spanish Ambassador in honor of the Kings birth day, contrary to what, as well as I recollect, took place the last year, the Prince Regent was given as a toast by the Ambassador after the Nuncio had given the king of Spain.  These were the only personages toasted.  I did not Know but these were intended as a sort of discountenance to the reports of the intended invasion of this Kingdom by Spain.  All the Corps Diplomatick was there except the German Minister, who is out of health and the English and Swedish Charge d’Affaires.  With the most perfect Consideration I have the honor to be Sir Yr Mo: Ob: Servt.

Wm. Jarvis


P. S.  I had some doubts about going to the Ambassadors dinner  the differences existing between the two Countries but I afterwards considered that it would be improper to stay away whilst a Negotiation was depending.  I forwarded a  by Brig Rubicon Captn. Knapp via Boston from Mr Erving & another pr Ship Hannah Captn. Hopkins, both about 20 Sepr. and inclosed I forward another from the Same Gentleman no other Vessels having Sailed since.

